DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 03/07/2022.  Claims 1-12 are pending in this application and have been considered below.

3.	The amendments to claim 1 have not overcome the claim interpretation under 35 U.S.C. 112(f).  Therefore, the claim interpretation under 35 U.S.C. 112(f) is not withdrawn.  See below for detail.

4.	Applicant arguments regarding the rejection under 35 U.S.C. 103 as being unpatentable over Meredith et al. (US 6320540) in view of Miller et al. (US 6356233) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

	Applicant’s argument: Miller does not teach or suggest to compare a phase of at least one of input signals from a first directional coupler and a second directional coupler with a phase of an input phase reference signal, and to calibrate a phase, as claimed.
	Examiner’s response: The examiner respectfully disagrees with applicant’s argument above.  First, in 0023 of the specification of instant application, the applicant teaches “a phase reference signal may be supplied from outside the array communication device.”  Therefore, the examiner makes his broadest reasonable interpretation in light of the applicant’s specification that the received signal via plurality of antennas shown in figure 1 of Miller to be a phase reference signal.  
	Applicant’s are remined that MPEP teaches:
“During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP   §  2111 - §  2116.01 for case law pertinent to claim analysis”. 
Second, in figure 1 below, Miller shows a phase reference signal (see the input signal) is received via plurality of antennas in figure 1.  A col 4, lines 54-62, Miller teaches “The amplitude and the phase of the returned directional coupler calibration signal are compared with the corresponding amplitude and phase of the calibration signal to establish a calibration transfer value for the guided-wave connection between the first one of the directional couplers and its associated calibration ports. The calibration transfer value may be compared with a predetermined or previously stored value, to thereby establish a directional coupler calibration reference value for the first one of the directional couplers.”  In col 9, lines 51-65, Miller teaches “Block 312 represents the transmission of a directional coupler calibration signal on one of a pair of directional coupler calibration ports, such as port D1,1 of the set including ports D1,1 and D1,2 of FIG. 1, and receiving the directional coupler calibration signal on the other one of the pair of ports. From block 312 of FIG. 3, the logic flows to a logic block 314, which represents the comparison of the received directional coupler calibration signal with the transmitted directional coupler calibration signal, to thereby determine the phase and amplitude characteristics or progression attributable to the calibration lines D1,1 L and D1,2 L of FIG. 1. This calculation inherently includes the step of accessing a memory which defines the amplitude and phase characteristics of the path between ports 1 and 2 of directional coupler D1.”)  Therefore, Miller does teach “phase comparison unit configured to compare a phase of at least one of signals from the first directional coupler and the second directional coupler with a phase of a phase reference signal, the signals being input to the phase comparison unit, and configured to calibrate a phase”.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use phase comparison as taught by Miller to modify the system and method of Meredith in order to establish a calibration transfer value for the guided-wave connection between the first one of the directional couplers and its associated calibration ports (col 4, lines 55-59) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 



    PNG
    media_image1.png
    691
    444
    media_image1.png
    Greyscale




Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of array units connected to a signal processing unit in common; a phase comparison unit configured to compare a phase of at least one of signals from the first directional coupler and the second directional coupler with a phase of a phase reference signal, the signals being input to the phase comparison unit, and configured to calibrate a phase…..” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-2, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meredith et al. (US 6320540) (hereinafter Meredith) in view of Miller et al. (US 6356233) (hereinafter Miller.
   
    PNG
    media_image2.png
    516
    791
    media_image2.png
    Greyscale

	Regarding claims 1 and 10:
As shown in figures 1-4, Meredith discloses an array communication device (see figures 3) comprising: 
a plurality of array units (311ɑ - 314ɑ in figure 3A) connected to a signal processing unit (381 in figure 3A) in common, each of the array units including an antenna (311ɑ - 314ɑ in figure 3A), an amplifier (341ɑ - 344ɑ in figure 3A), and a phase shifter (376 in figure 3A); 
a first directional coupler (see ∑4 coupler in figure 3A) placed between the antenna (311ɑ - 314ɑ in figure 3A) and the amplifier (341ɑ - 344ɑ in figure 3A) in the array unit and configured to merge a signal (see the output of coupler ∑4 in figure 3A); 
a second directional coupler (see SUM 2 x 4 in figure 3A) placed between the phase shifter (376 in figure 3A) in the array unit and the signal processing unit (381 in figure 3A) and configures to merge a signal (12 in figure 3A).
Meredith discloses all of the subject matter as described above except for specifically teaching a phase comparison unit configured to compare a phase of at least one of signals from the first directional coupler and the second directional coupler with a phase of a phase reference signal, the signals being input to the phase comparison unit, and configured to calibrate a phase.
However, Miller in the same field of endeavor teaches a phase comparison unit configured to compare a phase of at least one of signals from the first directional coupler and the second directional coupler with a phase of a phase reference signal, the signals being input to the phase comparison unit, and configured to calibrate a phase (in col 9, lines 51-65, Miller teaches “Block 312 represents the transmission of a directional coupler calibration signal on one of a pair of directional coupler calibration ports, such as port D1,1 of the set including ports D1,1 and D1,2 of FIG. 1, and receiving the directional coupler calibration signal on the other one of the pair of ports. From block 312 of FIG. 3, the logic flows to a logic block 314, which represents the comparison of the received directional coupler calibration signal with the transmitted directional coupler calibration signal, to thereby determine the phase and amplitude characteristics or progression attributable to the calibration lines D1,1 L and D1,2 L of FIG. 1. This calculation inherently includes the step of accessing a memory which defines the amplitude and phase characteristics of the path between ports 1 and 2 of directional coupler D1.”).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use phase comparison as taught by Miller to modify the system and method of Meredith in order to establish a calibration transfer value for the guided-wave connection between the first one of the directional couplers and its associated calibration ports (col 4, lines 55-59) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 2:
Meredith further discloses wherein the second directional coupler (see SUM 2 x 4 in figure 3A) is placed in the array unit (311ɑ - 314ɑ in figure 3A) and between the phase shifter (376 in figure 3A) in the array unit and the signal processing unit 381 in figure 3A) and is configures to branch or merge a signal (see the output of coupler SUM 2 x 4 in figure 3A that branches or merges a signal).

Regarding claim 9:
Meredith further discloses a signal generator (382 in figure 3A) is configured to output the phase reference signal (see the output of 382 in figure 3A), wherein 5PRELIMINARY AMENDMENTAttorney Docket No.: Q258994Appln. No.: National Stage Entry of PCT/JP2019/019152a path length from the signal generator to the first directional coupler in the array unit is equal between one array unit and another array unit out of the plurality of array units (figure 3A shows a path length from the signal generator to the first directional coupler (see ∑4 coupler in figure 3A) in the array unit (311ɑ - 314ɑ in figure 3A) is equal between one array unit and another array unit (311ɑ - 314ɑ in figure 3A) out of the plurality of array units).

Regarding claim 12:
Meredith discloses all of the subject matter as described above except for specifically teaching comparing a phase of an input signal from the first directional coupler or the second directional coupler with a phase of an input phase reference signal and calibrating a phase, based on a comparison result.
However, Miller in the same field of endeavor teaches comparing a phase of an input signal from the first directional coupler or the second directional coupler with a phase of an input phase reference signal and calibrating a phase, based on a comparison result (in col 9, lines 51-65, Miller teaches “Block 312 represents the transmission of a directional coupler calibration signal on one of a pair of directional coupler calibration ports, such as port D1,1 of the set including ports D1,1 and D1,2 of FIG. 1, and receiving the directional coupler calibration signal on the other one of the pair of ports. From block 312 of FIG. 3, the logic flows to a logic block 314, which represents the comparison of the received directional coupler calibration signal with the transmitted directional coupler calibration signal, to thereby determine the phase and amplitude characteristics or progression attributable to the calibration lines D1,1 L and D1,2 L of FIG. 1. This calculation inherently includes the step of accessing a memory which defines the amplitude and phase characteristics of the path between ports 1 and 2 of directional coupler D1.”).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use phase comparison as taught by Miller to modify the system and method of Meredith in order to establish a calibration transfer value for the guided-wave connection between the first one of the directional couplers and its associated calibration ports (col 4, lines 55-59) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


Allowable Subject Matter
12.	Claims 3-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Meredith does not teach or suggest wherein3PRELIMINARY AMENDMENTAttorney Docket No.: Q258994Appln. No.: National Stage Entry of PCT/JP2019/019152 each of the plurality of array units further includes a first switch placed between the first directional coupler and the second directional coupler and configured to switch between a path from the first directional coupler to the phase comparison unit and a path from the second directional coupler to the phase comparison unit.
The prior art of record, Meredith also does not teach or suggest wherein the phase comparison unit includes a first phase comparator and a second phase comparator, wherein the first phase comparator is configured to compare a phase of the phase reference signal with a phase of a signal from the first directional coupler in one array unit out of the plurality of array units, the signals being input to the first phase comparator, and wherein the second phase comparator is configured to compare a phase of the phase reference signal with a phase of a signal from the second directional coupler in one array unit out of the plurality of array units, the signals being input to the second phase comparator.
The prior art of record, Meredith also does not teach or suggest wherein the phase comparison unit is configured to compare a phase of a signal from the second directional coupler in one array unit out of the plurality of array units, the phase reference signal being supplied to the second directional coupler through the amplifier and the phase shifter, with a phase of a signal from the second directional coupler in another array unit out of the plurality of array units, the phase reference signal being supplied to the second directional coupler through the amplifier and the phase shifter, the signals being input to the phase comparison unit.


Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/           Primary Examiner, Art Unit 2631